Citation Nr: 0915226	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-39 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
major depressive disorder.

2.  Entitlement to a compensable rating for psoriasis form 
dermatitis, both hands; post inflammatory hyper-pigmentation 
on the lower legs.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to 
January 1986, and from February 2003 to March 2004.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The Board notes, that in July 2008, the Veteran submitted a 
letter from his private treating physician.  This document 
was received after the case was certified for appeal.  After 
further review, the Board finds that this post-certification 
document is not probative in nature.  

Specifically, the letter offers no opinion, but merely 
reiterates the Veteran's prior treatment for his mental and 
skin disabilities. Accordingly, the Board concludes that 
there is no prejudice in proceeding with consideration of 
this case without affording the RO an opportunity to review 
the evidence in question.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, a major 
depressive disorder was demonstrative of a mild impairment of 
ability to interact socially and perform occupational duties.

2.  Throughout the rating period on appeal, a skin disability 
was productive of complaints of itchy skin; objectively, it 
was not shown to result in at least 5 percent of the entire 
body, or at least 5 percent of exposed areas being affected, 
or; to require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the twelve month 
period. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
major depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.130, Diagnostic Code (DC) 
9434 (2008).

2.  The criteria for a compensable rating for psoriasis form 
dermatitis, both hands; post inflammatory hyper-pigmentation 
on the lower legs, have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.118, DCs 7806, 7816, 7819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Major Depressive Disorder

Throughout the rating period on appeal the Veteran is 
assigned a 10 percent evaluation for his psychiatric 
disability pursuant to DC 9434.  A 10 percent evaluation is 
warranted where the evidence demonstrates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

He contends that his symptoms are of such severity as to 
warrant an increased rating throughout the rating period on 
appeal.  In order to be assigned the next-higher 30 percent 
rating, the evidence must show:

*	occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The Board has reviewed the evidence of record during the 
period in question and finds that the evidence does not 
support an evaluation in excess of 10 percent for any portion 
of the rating period on appeal, as will be discussed below.  

For example, although a February 2005 National Guard record 
indicated that the Veteran had major depression with suicidal 
thoughts, and that his psychiatric disorder was severe enough 
to result in a medical discharge, a VA examination completed 
a few months later, in July 2005, revealed milder 
symptomatology. 

At his July 2005 VA examination, the examiner considered that 
he had received a medical discharge from the National Guard.  
Upon examination, the Veteran was described as clean and 
adequately dressed and groomed.  He was alert and oriented.  
His mood was depressed and anxious. His memory, 
concentration, insight and judgment were described as fair. 
His speech was clear and coherent, he was not hallucinating, 
nor was he suicidal or homicidal.  He exhibited good impulse 
control. 

The Veteran complained of some sleeping impairment and poor 
concentration, resulting in needing extra time to remember 
names.  However, panic attacks, mild memory loss, and 
suspiciousness were not reported. He reported the use of 
Wellbutrin.

An August 2005 VA treatment note indicated that the Veteran 
was stable on the current psychotropic regimen.  A January 
2006 VA treatment note discussed how he had been feeling 
overwhelmed due to different family issues. At a March 2006 
treatment visit, he indicated that he had been feeling less 
depressed and anxious lately.  In May 2006, he reported 
feeling depressed and anxious because of the recent 
government economic crisis.  He expressed feelings of 
frustration and panic about not being able to pay his debts.  

In an August 2006 VA treatment note, the treating physician 
noted that the Veteran complained of sleeping difficulties.  
The VA physician indicated that he was studying for a college 
degree, which probably contributed to this symptomatology.  
At a November 2006 VA treatment visit, he denied feeling sad, 
blue or depressed for two weeks or more in the past year. He 
further denied experiencing two years or more in his life 
where he felt depressed or sad on most days.  He additionally 
denied feeling depressed or sad most of the time in the past 
year, and reported feeling depressed, less than one day in 
the past week. 

In January 2007, he again sought treatment for his 
psychiatric condition.  The VA treatment note indicates that 
he complained of being depressed and very tired. The Veteran 
reported working full time, studying for a college degree and 
being an active church participant. 

He underwent another VA examination in August 2007.  He 
stated that he was currently taking the anti-depressant, 
Bupropion. He reported being depressed, irritable, restless, 
and striking a wall with his fists in anger. Upon 
examination, it was noted that his appearance was clean, his 
speech was spontaneous, and his was oriented to person, time, 
and place. His thought process and content were unremarkable.  

The examiner noted that the Veteran understood the outcome of 
his behavior and that he had a problem.  The examination 
report indicated that he did not have inappropriate behavior, 
obsessive/ritualistic behaviors, panic attacks, homicidal or 
suicidal thoughts.  His impulse was deemed poor. His memory 
was categorized as normal. 

In response to the question "is there occasional decrease in 
work efficiency and are there intermittent periods of 
inability to perform occupational tasks due to mental 
disorder signs and symptoms, but with generally satisfactory 
functioning (routine behavior, self-care, and conversation 
normal)," the examiner indicated "no." 
Despite the mood disturbances detailed above, the overall 
evidence does not show that the Veteran's psychiatric 
disorder warrants the next-higher 30 percent evaluation under 
the general rating formula for mental disorders.  

In concluding that a disability rating in excess of 10 
percent is not warranted, the Board has also considered the 
Veteran's Global Assessment of Functioning (GAF) scores 
assigned in July 2005 and August 2007 VA examinations; and 
those assigned in August 2005, January 2006,  March 2006, May 
2006, August 2006, and January 2007 VA treatment records. 

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  

Here, both the July 2005 and August 2007 VA examination 
reports revealed a GAF score of 70, while VA outpatient 
treatment records revealed the following scores: August 2005 
(GAF 65), January 2006 (GAF 62), March 2006 (GAF 62), March 
2006 (GAF 64), May 2006 (GAF 64), August 2006 (GAF 62), and 
January 2007 (GAF 62). 

In this regard, the Board notes that scores ranging from 61-
70 reflect some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

In this case, the objective evidence of record is consistent 
with the reported GAF scores in the 60s and 70s, and reflects 
no more than occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during period of 
significant stress. Thus, the GAF scores are consistent with 
the Veteran's actual disability picture.

In conclusion, there is no basis for an evaluation in excess 
of 10 percent for a major depressive disorder for any portion 
of the rating period on appeal. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.

Skin Disorder

The Veteran's skin disability is rated as noncompensable 
pursuant to DCs 7806 and 7819.  In order to warrant a higher 
rating, the evidence must show:

*	dermatitis or eczema, or psoriasis, covering at least 5 
percent but less than 20 percent of the entire body; or
*	dermatitis or eczema, or psoriasis, covering at least 5 
percent, but less than 20 percent of exposed areas 
affected; or
*	dermatitis or eczema, or psoriasis, requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 
less than six weeks during the twelve month period (all 
at 10 percent). 

See 38 C.F.R. § 4.118, DCs 7806, 7816.

The Board has reviewed the evidence of record and finds no 
support for the next-higher 10 percent rating during the 
rating period in question.  Indeed, upon VA examination in 
July 2005, the Veteran reported that he had a history of 
psoriasiform dermatitis in his right hand, and that a similar 
condition had started in his left hand, one year prior.  He 
reported symptoms of itching, and the use of Bactroban 
ointment, once daily.  

The examiner noted that there was dry skin on both the 
Veteran's hands, with thickened skin on his knuckles.  He 
indicated that one percent of the entire skin was involved, 
and two percent of the exposed skin was involved.  He further 
reported that there were hyperpigmented macules on the 
Veteran's lower leg, which affected one percent of the entire 
skin affected. No scars or disfigurement were noted. The 
diagnosis was post inflammatory hyper-pigmentation of the 
lower leg, psoriasiform dermatitis of the right hand by 
history, and psoriasis of both hands.  

January and July 2006 VA outpatient treatment records 
indicated no complaints of skin problems. Upon examination, 
the treating physician noted no lesions or dryness.  At April 
and November 2006 VA outpatient treatment visits, no skin 
lesions or dryness were observed. At a January 2007 VA 
treatment visit, the Veteran complained of a rash on his 
forearm and legs. 

Upon examination, it was noted that there was evidence of 
folliculitis on his forearm and legs. Topical antibiotics 
were prescribed. At a VA outpatient treatment visit in June 
2007, the Veteran once again denied any skin issues.  Upon 
examination of his skin, no lesions or dryness were observed. 

As there is no evidence of dermatitis or eczema, or 
psoriasis, covering at least 5 percent of the entire body; or 
covering at least 5 percent of exposed areas; or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the twelve month period, a compensable 
rating is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  

With respect to both of the Veteran's claims, the Board has 
also considered his statements. In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
major depression, psoriasis form dermatitis, and post 
inflammatory hyper-pigmentation are not the type of disorders 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, No. 06-
0164 (March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
disabilities; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. 

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
Veteran's assessment of the severity of his disabilities. In 
sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
However, the weight of evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

In fact, the July 2005 VA examiner opined that the Veteran's 
skin conditions did not affect his ability to perform his 
normal daily activities or his employability.  Moreover, the 
August 2007 VA examiner noted that he was currently employed 
full time, with the state judiciary system, as an officer 
clerk.  He reported missing one week in the past year due to 
medical appointments.  Moreover,   medical records within the 
period on appeal do not indicate that he has been 
hospitalized for his disabilities. Hence, referral for 
consideration of an extra-schedular evaluation is not 
warranted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for increased 
ratings as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal by correspondence dated in March 
2006.  Any questions as to the appropriate effective dates to 
be assigned are moot as the claims have been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in February 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claims. 
Specifically, the February 2006 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his disabilities had increased in severity, including 
statements from doctors and/or individuals who could describe 
from their knowledge and personal observations in what manner 
his disabilities had become worse.  

Additionally, an October 2006 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claims.  Based on the evidence above, the 
Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claims.

Moreover, he demonstrated actual knowledge of what was needed 
to support his claims.  Specifically, in his January 2006 
claim, he indicated that his conditions had worsened 
considerably. Further, at his July 2005 psychiatric VA 
examination, he described the effect of his psychiatric 
disorder on his sleep and concentration.  

VA outpatient treatment records also discuss how his 
psychiatric condition varied depending on stressors (bad 
economy, family issues).  He further described the 
consequences of his psychiatric disability on his mood, at 
his August 2007 VA examination. These statements demonstrate 
his actual knowledge in understanding of the information 
necessary to support his claims for increased ratings. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudications.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran's National Guard treatment records have 
been associated with the claims file.  Next, specific VA 
examinations pertinent to his claims were completed in July 
2005 and August 2007.   Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for a major depressive 
disorder is denied.

A compensable rating for psoriasis form dermatitis, both 
hands; post inflammatory hyper-pigmentation on the lower leg, 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


